--------------------------------------------------------------------------------

EXHIBIT 10.17


MANUFACTURING AGREEMENT


THIS MANUFACTURING AGREEMENT (this "Agreement") is dated as of the 1st day of
August, 2005, (the "Effective Date") by and between ClearOne Communications,
Inc., a Utah corporation, having a principal place of business at 1825 Research
Way, Salt Lake City, Utah 84119 ("Buyer"), and Inovar, Inc., a Utah corporation,
having a principal place of business at 1073 West 1700 North, Logan, Utah 84321
("Manufacturer").


Recitals


WHEREAS, Manufacturer is an electronics manufacturing services provider that
furnishes the necessary personnel, material, equipment, services and facilities
to manufacture products for original equipment manufacturers and other third
parties in accordance with detailed specifications provided by such OEMs and
third parties;


WHEREAS, Buyer desires to engage Manufacturer to manufacture certain of Buyer's
products in accordance with orders to be issued from time to time by Buyer;


WHEREAS, Manufacturer is willing to enter into a business agreement and to
accept orders to manufacture Buyer's products upon terms and conditions, which,
among other things, reimburse Manufacturer for certain costs that Manufacturer
reasonably incurs in reliance on Buyer's orders and forecasts but cannot recover
because Buyer's requirements change; and


WHEREAS, the parties hereto desire to enter into a business agreement upon the
terms and conditions set forth herein.


NOW, THEREFORE, in consideration of the mutual agreements hereinafter set forth,
it is hereby agreed between the parties hereto as follows:


1.
DEFINITIONS.



(a)  Defect. "Defect" means any defect in a Product that results from
Manufacturer's failure to comply with the applicable IPC Workmanship Standard.


(b)  Exclusive Products. "Exclusive Products" means all of Buyer's products as
of the Effective Date as set forth on Exhibit D hereto, together with any
product that is added as an Exclusive Product in accordance with Section 2(b).


(c)  Inventory. "Inventory" means the materials and components required to
manufacture the Products.


(d)  IPC Workmanship Standard. "IPC Workmanship Standard" means the Workmanship
Standard promulgated by IPC specified in the applicable Product Schedule.


(e)  Long Lead Inventory. "Long Lead Inventory" means Inventory that has a long
lead time from a supplier and must be purchased in advance of receipt of a
Purchase Order in order for Manufacturer to be able to meet the delivery
schedule for Products as set forth in the applicable Product Schedule.


(f)  Master Product Schedule. "Master Product Schedule" means a product schedule
for each Product inclusive of information on the sample product schedule
attached as Exhibit A.


(g)  Minimum Buy Inventory. "Minimum Buy Inventory" means Inventory that may
only be purchased in minimum lot sizes.

1

--------------------------------------------------------------------------------



(h)  Minimum Order Size. "Minimum Order Size" means the minimum dollar or
quantity amount that Buyer must order per Product on each individual Purchase
Order as specified in the applicable Product Schedule.


(i)       NCNR Inventory. "NCNR Inventory" means all Inventory that is (i) on
order and not cancelable, or (ii) in Manufacturer's possession and not
returnable to the vendor/supplier or usable, within a reasonable time not to
exceed three (3) months from purchase, for other accepted Purchase Orders or
other buyers.


(j)       Non-Exclusive Products. "Non-Exclusive Products" as set forth on
Exhibit E hereto.


(k)  Product Schedule. "Product Schedule" means a schedule in the form of
Exhibit A hereto, as amended from time to time by mutual agreement of the
parties, that (i) references this Agreement and is executed by the parties
hereto, (ii) sets forth information relating to a Product to be manufactured for
Buyer pursuant to this Agreement and applicable Purchase Orders, and (iii) is
attached to this Agreement and incorporated herein by reference.


(l)        Products. "Products" means the Exclusive Products and the
Non-Exclusive Products.


(m)  Purchase Order. "Purchase Order" means an order meeting the requirements of
this Agreement submitted by Buyer for acceptance by Manufacturer.


(n)  Purchase Price. "Purchase Price" means the unit price for a Product as
established by Manufacturer in accordance with Section 8.


(o)  Safety Stock Inventory. "Safety Stock Inventory" means Inventory that,
unless purchased in advance of Purchase Orders, may not be available in
sufficient quantities to manufacture Products as set forth in the applicable
Product Schedule.


(p)  Specifications. "Specifications" means the bill of materials, Product
documentation, schematics, assembly drawings, designs, test specifications,
current revision number, approved vendor list and other manufacturing
information for each Product as set forth in the applicable Product Schedules.


(q)  Total Cost of Ownership. "Total Cost of Ownership" means total Product cost
to Buyer including price, quality, logistic cost and terms and conditions of
purchase.


(r)   Minimum Revenue Requirements. “Minimum Revenue Requirements” means by
Buyer projected revenue to Manufacturer for a period of 12 (twelve) months.


2.
STATEMENT OF WORK.



(a)   Engagement. Buyer hereby engages Manufacturer, and Manufacturer hereby
accepts Buyer's engagement, to furnish the necessary personnel, material,
equipment, services and facilities to be the exclusive manufacturer of the
Exclusive Products (Exhibit D, these products are Exclusive as long as
Manufacturer provides competitive Total Cost of Ownership), and a non-exclusive
manufacturer of the Non-Exclusive Products, in accordance with the applicable
Specifications as required by Purchase Orders issued by Buyer and accepted by
Manufacturer in accordance with Section 4(a) herein. Manufacturer shall also
provide repair service and warranty support and proto-type services for new
product introduction as mutually agreed by Manufacturer and Buyer.
Manufacturer's electronic manufacturing services shall be performed in
accordance with the applicable IPC Workmanship Standard for each Product being
manufactured. A Master Product Schedule will be developed for each Product.


(b)   Additional Products. Manufacturer shall have a right of first refusal to
manufacture any new product that is developed and proposed for production by
Buyer after the Effective Date. Buyer shall provide Manufacturer at least thirty
(30) days notice of any proposal to have a product manufactured by a bona fide
third party manufacturer, which notice shall set forth the Total Cost of
Ownership of the proposed manufacturing agreement provided that such disclosure
is not limited or prohibited by the third party manufacturer or prohibited by
law Manufacturer shall then have the right to designate such product as an
Exclusive Product hereunder at a Total Cost of Ownership equal to or better than
that proposed by any bona fide third party manufacturer (to be verified in
writing by Buyer), and Buyer and Manufacturer shall execute a Product Schedule
for such Product, which shall be attached hereto and incorporated herein by
reference. If Manufacturer does not exercise such right within thirty (30) days
after receipt of Buyer's notice, Buyer may have such product manufactured by the
third party at. Upon written request by Buyer, Manufacturer shall provide
prototype manufacturing and engineering support services for Buyer's new product
introductions at such prices and upon such terms as are mutually agreed upon by
the parties.

2

--------------------------------------------------------------------------------



(c)   Certifications. Manufacturer shall maintain its ISO 9001:2000
certification and shall target RoHS manufacturing capability by October 2005
with full compliance to occur by June 30, 2006.


(d)   Transition; Technical Support; Employees. The parties acknowledge and
agree that in connection with the performance of Manufacturer's obligations
hereunder, Manufacturer will be assuming Buyer's manufacturing operations, which
will involve Manufacturer subleasing a portion of Buyer's manufacturing
facility, acquiring an option to purchase Buyer's manufacturing equipment,
leasing Buyer's manufacturing equipment and leasing the employees used by Buyer
in its Manufacturing operations from a third party employee leasing company.
During any period in which the Sublease (as defined in Exhibit B below) is in
effect, Buyer shall provide to Manufacturer, at the premises covered by the
Sublease, such technical assistance and manufacturing support as may be
reasonably necessary to ensure a smooth transition of manufacturing operations
from Buyer to Manufacturer. In connection with the assumption of Buyer's
manufacturing operations by Manufacturer, Buyer shall make all identified
manufacturing employees available to a third party employee leasing company, and
Manufacturer shall have the right to lease such employees from the third party
employee leasing company.


(e)   Buyer's Inventory. On the Effective Date, Manufacturer shall purchase
Buyer's parts and materials on hand and in transit that can be used in the
manufacturing of any ordered Products ("Buyer's Inventory"), other than
materials deemed obsolete or otherwise unusable by Manufacturer, at Buyer's cost
for such parts and materials. The purchase price for Buyer's Inventory shall be
Buyer's standard cost for such Inventory as of July 31, 2005, which shall be
payable as follows: Within five (5) business days after each calendar month,
Manufacturer shall send to Buyer a statement setting forth the portion of
Buyer's Inventory used (including the part number, description, quantity, unit
cost and extended cost) in the manufacturing of the Products during such
calendar month and within thirty (30) days after such calendar month,
Manufacturer shall pay Buyer for the portion of the Buyer's Inventory used.
Buyer shall have the right to audit the monthly inventory statement provided by
Manufacturer. In the event any Buyer's Inventory remains unused nine (9) months
after the Effective Date, or in the event this Agreement is terminated for any
reason prior to the end of such 9-month period, Manufacturer shall return such
unused Buyer's Inventory to Buyer and any balance remaining on the Purchase
Price shall be canceled. Manufacturer agrees that in cases where Manufacturer
may have common components, Manufacturer will consume Buyer’s components before
consuming any of Manufacturer’s components.


(f)   Other Agreements. This Agreement shall be contingent upon the execution by
Buyer and Manufacturer of a sublease for Buyer's manufacturing facilities in the
form of Exhibit B hereto (the "Sublease"), and the Equipment Purchase Option
Agreement in the form of Exhibit C hereto.


(g)   Disaster recovery plan. Manufacture shall develop and provide a disaster
recovery plan in writing to secure product supply in the event of a catastrophic
occurrence to the Buyer within 60 days of the effective date of the
Manufacturing Agreement.

3

--------------------------------------------------------------------------------



3.
TERM AND TERMINATION.



(a)   Term. Unless sooner terminated as set forth in this Section 3, the term of
this Agreement shall commence on the Effective Date and continue for an initial
term of three (3) years (the "Initial Term") unless either party provides a
written termination notice to the other party pursuant to Section 3(c).


(b)  Renewal. Unless terminated in accordance with Section 3(c) below, this
Agreement shall be automatically renewed for successive one-year terms (each a
"Renewal Term" and, together with the Initial Term, the "Term").


(c)  Termination. (i) After the second anniversary of the Effective Date, either
party may terminate this Agreement for any reason, upon one hundred twenty
(120) days written notice to the other party, and (ii) either party may
terminate this Agreement sixty (60) days after written notification to the other
party of material breach of this Agreement, or immediately in the case of
failure to make any payment hereunder or breach of confidentiality obligations,
if such breach is not cured within such period or, if such breach cannot
reasonably be cured within sixty (60) days, the defaulting party fails to
commence a cure within the sixty (60) day period and thereafter pursue such cure
to completion.


(d)  Effect of Termination. The expiration or termination of this Agreement
shall not affect any obligations that exist as of the date of termination,
including without limitation accepted Purchase Orders under Section 4.


4.
ORDERING.



(a)   Purchase Orders. Performance under this Agreement shall be initiated by
Purchase Orders issued by Buyer and accepted by Manufacturer in accordance with
Section 4(b) below. Except as set forth in Section 4(e) below, Buyer shall be
under no obligation to purchase, and Manufacturer shall be under no obligation
to manufacture, Products hereunder unless and until Buyer issues a Purchase
Order and Manufacturer has accepted Buyer's Purchase Order. Buyer's Purchase
Orders shall set forth for each ordered Product: (i) the quantity, which shall
not be less than the applicable Minimum Order Size, (ii) the applicable Purchase
Price and total price, (iii) the delivery and shipping instructions, and (iv)
the requested delivery schedule, which shall comply with the delivery schedule
limitations set forth in the applicable Product Schedule. Notwithstanding the
foregoing, if Manufacturer's Long Lead Time Inventory is not compatible with
Buyer's requested delivery schedule, the parties may agree in writing or by
Purchase Order that Manufacturer may begin work in advance of having a
definitive delivery schedule and that the parties will, within ten (10) days,
finalize the delivery schedule based upon the information on the Long Lead Time
Inventory. All Purchase Orders shall be subject to and governed by the terms and
conditions of this Agreement and the applicable Product Schedules, which shall
not be changed or supplemented by an accepted Purchase Order unless such changed
or supplemental terms and conditions are set forth on the face of the Purchase
Order and specifically reference this Section 4(a). Buyer and Manufacturer
acknowledges that pre-printed terms and conditions on its Purchase Order form,
if any, shall not apply to the Purchase Order.


Manufacture shall make reasonable effort to accommodate Buyers PO’s not limited
to expediting product and material.


(b)   Purchase Order Timing. Purchase Orders shall be submitted on a weekly
basis. Upon execution of this Agreement, Buyer shall submit five (5) Purchase
Orders to Manufacturer, with each Purchase Order representing one (1) week of
Buyer's requirements. Each week thereafter Buyer will submit a new one (1) week
Purchase Order to maintain a five (5) week rolling requirement.


(c)   Cancellation of Purchase Orders. Purchase Orders may only be modified or
cancelled, and scheduled shipments may only be deferred, with Manufacturer's
prior written consent or according to the terms of this Agreement. Both parties
agree that written consent can be in the form of an e-mail. Modification,
change, or cancellation is not deemed approved until e-mail acknowledgement is
received from the authorized person subject to section 5b.

4

--------------------------------------------------------------------------------



(d)   Acceptance. Manufacturer shall use reasonable commercial efforts to accept
all Buyer Purchase Orders. No Purchase Order shall be deemed accepted unless
Manufacturer provides Buyer written notice accepting the Purchase Order. Both
parties agree that written consent can be in the form of an e-mail. Acceptance
is not approved until e-mail acknowledgment is received from the authorized
representative of Manufacturer.
 
(e)   Minimum Revenue Requirement (MRR). Buyer and Manufacturer agree to use MRR
to set the transfer price for a 12 month period. During the first year of the
Term, the aggregate amount paid to Manufacturer by Buyer shall not be less than
75% of the initial Long Range Forecast (as defined below), which shall be
approved by Manufacturer in writing. Manufacturer and Buyer shall review and
compare the Mid-Range forecast to the MRR quarterly and mutually agree to price
increases or decreases going forward. The foregoing amounts are collectively
referred to herein as the "Minimum Revenue Requirement." The agreed upon MRR as
of the date of execution based on the Long Range Forecast is $9.6 million
dollars. In the event amounts paid to Manufacturer by Buyer fall below 75% or
exceed 125% of the Minimum Revenue Requirement, the parties agree that the
pricing of Products shall be adjusted in accordance with Section 8(b) below.


5.
FORECASTS.



(a)   Manufacturer's Reliance on Forecasts. On or before the last day of each
calendar month, Buyer shall provide to Manufacturer the estimated quantity of
each Product that will be ordered during the six (6) month period following such
date (the "Mid-Range Forecast"), and the estimated quantity of each Product that
will be ordered during the one (1) year period following such date (the "Long
Range Forecast"). The Long Range Forecast shall be for planning purposes only.
Buyer understands and acknowledges that Manufacturer will use the Mid-Range
Forecast, among other things, to determine the amount of Inventory to purchase
in advance of Purchase Orders. Such Inventory may include Long Lead, Minimum
Buy, NCNR, and Safety Stock Inventory. The parties will review monthly Mid-Range
Forecasts and mutually agree on the Long Lead, Minimum Buy, NCNR and Safety
Stock Inventory to be acquired by Manufacturer pursuant to such Mid-Range
Forecast. Buyer agrees that if any such Inventory purchased in advance of the
Purchase Orders is not used for Buyer's Purchase Orders and cannot be returned
or used on other orders within three (3) months (or as the parties may otherwise
mutually and expressly agree), then Buyer shall purchase any such Inventory at
Manufacturer's cost provided that Manufacturer can show that such Inventory was
purchased to meet mutually agreed Long Lead, Minimum Buy, NCNR and/or Safety
Stock Inventory requirements. In addition, Manufacturer shall be compensated for
otherwise unrecoverable costs reasonably incurred by Manufacturer in reliance on
the Mid-Range Forecast, including but not limited to, the cost of all NCNR
Inventory or other unused Inventory specifically ordered for Buyer in
Manufacturer's possession (plus Manufacturer's standard material handling fee
not to exceed 8%), any vendor cancellation charges (including restocking fees),
and any nonrecurring engineering or production costs provided that Manufacturer
can show that such Inventory was purchased to meet mutually agreed Long Lead,
Minimum Buy, NCNR and/or Safety Stock Inventory requirements. Manufacturer shall
use reasonable commercial efforts to return unused Inventory specifically
purchased for Buyer and to cancel pending orders with suppliers. Upon
Manufacturer's receipt of payment from Buyer for any Inventory, Buyer shall have
the option to: (i) direct Manufacturer to ship to Buyer, at Buyer's cost, the
Inventory, or (ii) request Manufacturer store the Inventory in an ESD compliant
and temperature controlled environment at customary storage charges for use on
future Purchase Orders for a period of up to three (3) months or as the parties
may otherwise mutually agree. Buyer agrees to notify Manufacturer promptly in
writing if and when Buyer determines that it will not order at least the
estimated quantity set forth in the applicable Mid-Range Forecast for a Product.

5

--------------------------------------------------------------------------------



(b)   Manufacturing Flexibility and Minimum Order Quantities. Manufacturer
agrees to allow up to (i) a 50% reduction/addition in the quantity of a Product
actually ordered from the quantity set forth in the Mid-Range Forecast for the
period 61 - 90 days following the date of the Mid-Range Forecast; and (ii) a 25%
reduction/addition in the quantity of a Product actually ordered from the
quantity set forth in the Mid-Range Forecast for the period 36 - 60 days
following the date of the Mid-Range Forecast. If the quantity actually ordered
falls below the foregoing thresholds, then the Purchase Price for that Product
going forward may be equitably adjusted to reflect the impact of Buyer's failure
to purchase the estimated quantity as mutually agreed by both parties. The
parties agree to negotiate such request in good faith. The minimum order
quantity (MOQ) for each Product shall be as set forth on Exhibits D and E
hereto.
 
(c)   Product End-of-Life. Buyer shall provide not less than ninety (90) days
written notice to Manufacturer of any Product end-of-life.


6.
SHIPMENT AND DELIVERY.



Manufacturer shall ship Products in accordance with each accepted Purchase
Order, subject to the terms and conditions of this Agreement. Delivery of
Products shall be made F.O.B. at the loading dock of Buyer's facility on the
dates specified in the applicable Purchase Order. Title to, and risk of loss
for, Products shall pass to Buyer at the time of delivery of possession of the
Products at Buyer's facility.


7.
ACCEPTANCE.



The Product shall be deemed accepted when Buyer has tested and inspected the
Product in accordance with the contracted level of testing and inspections, and
such Products have passed the testing and inspections.


8.
PRICES; OTHER COSTS; PRICE CHANGES; INVOICING.



(a)   Prices; Taxes. Buyer shall pay Manufacturer the Purchase Price as mutually
agreed upon by Manufacturer and Buyer, which Purchase Price may be adjusted from
time to time pursuant to the terms of this Agreement. The Purchase Price is
inclusive of the costs of packaging, shipping and insurance and any applicable
federal, state and local taxes.


(b)   Price Changes. In addition to other provisions in this Agreement allowing
for changes in the Purchase Price, if fluctuations occur at any time in the
costs of manufacturing any Product, Manufacturer may request an adjustment in
the Purchase Price to account for such fluctuations, and the parties agree to
negotiate any such adjustment in good faith. Buyer has the right to request a
review of cost changes impacting the proposed increase or decrease of prices.
Except as otherwise set forth in this Agreement, the Purchase Prices for the
Products shall not be adjusted unless, during any calendar month MOQ or contract
year, Buyer fails to meet the Minimum Revenue Requirement, in which event
Manufacturer shall be entitled to an equitable adjustment going forward in the
Purchase Price. . Notwithstanding the foregoing, the Purchase Price as of the
effective date shall be reduced as follows:



 
a.
Manufacturer shall use its commercially reasonable efforts to reduce it costs of
manufacturing by 10% prior to April 15, 2006. Effective as of April 15, 2006,
the Purchase price for each product shall be reduced by an amount equal to (A)
10% of the Manufacturer’s non-materials cost of manufacturing such Product on
the effective Date (B) the amount of any reduction in Manufacturer’s costs of
materials for such Product between the effective Date and April 15, 2006.



(c)   Tooling/Non-Recurring Expenses. Buyer shall pay for, or obtain and consign
to Manufacturer, any Product specific tooling and shall prepay other
non-recurring expenses as set forth in the applicable Product Schedule.
Manufacture shall insure adequate maintenance for all consigned tooling. Upon
request by Buyer, Manufacturer shall return all items paid for by Buyer pursuant
to this Section 8(c).

6

--------------------------------------------------------------------------------



(d)   Invoicing and Payment. Manufacturer shall invoice Buyer with each shipment
of Products. A proper invoice shall include Manufacturer's name and invoice
date, the Purchase Order number, the total price and the name (if applicable),
title, complete mailing address where payment is to be sent and must be
submitted to the appropriate invoice address listed in the applicable Product
Schedule or Purchase Order.  Terms will be 2% 10, net 30 days, Buyer to pay all
invoices within thirty (30) days of the date of invoice. Payments shall be made
in U.S. dollars. Any payment or part of a payment that is not paid after thirty
(30) days past due shall bear interest at the rate of one percent (1%) per month
from its due date until paid. All payments are due at Manufacturer's place of
business.


9.
ENGINEERING CHANGES AND COST SAVINGS.



Buyer may request in writing that Manufacturer incorporate an engineering change
into a Product. Such request shall include a description of the proposed change
sufficient to permit Manufacturer to evaluate it. Manufacturer's evaluation
shall be in writing and shall state the impact of the requested change on
delivery schedule and expected cost. Manufacturer shall not proceed with the
requested engineering change until the parties have agreed in writing on the
changes to the Product, Specifications, delivery schedule and pricing, including
without limitation the cost to be paid by Buyer for re-assembly, retooling and
Inventory on hand and on order that becomes obsolete. Pricing for obsolete
Inventory as a result of such change shall be based upon the cost of such
Inventory plus Manufacturer's standard material handling fee. Any cost reduction
programs may also have an affect on the Purchase Price.


10.
FORCE MAJEURE.



Neither party shall be liable for its failure to perform hereunder due to any
acts of God, including fires, floods, wars, terror, sabotage, accidents, labor
disputes, governmental laws, ordinances, rules and regulations, whether valid or
invalid. Additionally, neither party shall be liable for its failure to perform
hereunder to the extent operational occurrences are beyond its reasonably
control, including, without limitation, inability to obtain material, equipment
or transportation, shortages, accidents, priorities, requisitions, allocation
price adjustment restrictions and any other similar occurrence; provided,
however, that obligations for payment for Products produced and shipped shall
not be relieved or suspended by any event of force majeure. The party whose
performance is prevented by any such occurrence shall notify the other party
thereof in writing as soon as is reasonably possible after the commencement of
such occurrence, and shall promptly give written notice to the other party of
the cessation of such occurrence. The party affected by such occurrence shall
use reasonable commercial efforts to remedy or remove such event of force
majeure as expeditiously as possible.


11.
INTELLECTUAL PROPERTY.



(a)   Ownership of Intellectual Property; License. Title to and ownership of all
of the technology, trade secrets, trademarks, know-how, and information
regarding the Products, and the manufacture of the Products, supplied by Buyer
to Manufacturer hereunder shall remain in Buyer. Buyer hereby grants
Manufacturer a limited, non-transferable, non-exclusive, revocable license to
use Buyer's software, technology, trade secrets, know-how, and other proprietary
information ("Buyer's Proprietary Information") for the purposes of this
Agreement, free of any claim or allegation by Buyer of misappropriation of
Buyer's Proprietary Information or infringement by Manufacturer of any Buyer
intellectual property rights covering Buyer's Proprietary Information; provided,
however, that Manufacturer's rights and freedom of use in connection with the
manufacture of Products for Buyer hereunder shall endure only for the term of
this Agreement. After the termination or expiration of this Agreement, (i) such
license shall expire and Manufacturer shall have no further rights to use
Buyer's Proprietary Information, and (ii) Manufacturer shall return to Buyer all
written documents and other materials relating to Buyer's Proprietary
Information. Notwithstanding the foregoing, title to and ownership of any
software, technology, trade secrets, know-how, and information of Manufacturer
("Manufacturer's Proprietary Information") used by Manufacturer hereunder shall
remain the property of Manufacturer.

7

--------------------------------------------------------------------------------



(b)   Confidentiality. Both parties agree that either party may acquire
information that is confidential and proprietary to the other party including,
but not limited to, business plans, finances, financial results, strategies,
customers, suppliers, product specifications, and the Proprietary Information
set forth in Section 11(a). Both parties agree that each party's information is
the sole and exclusive property of that respective party. Each party agrees that
it will maintain and protect the confidentiality of the other party's
Proprietary Information using the same standard of care that such party uses to
protect its own Proprietary Information, which in no event shall be less than
reasonable care. The obligation to keep each party's Proprietary Information
confidential shall survive the termination or expiration of this Agreement.
Terms and conditions of NDA apply. NDA is attached by reference as Exhibit F.


(c)   Warranty. Buyer warrants that it has the right to manufacture and market
the Products, and that the Products and all Specifications provided to
Manufacturer do not infringe upon any patent, trademark or copyright of any
third party. Manufacturer warrants that any manufacturing services provided will
be of a professional quality, conforming to IPC workmanship standards and
practices.
 
12.
MANUFACTURER RESTRICTIONS AS TO USE OF PRODUCTS.



Buyer acknowledges and agrees that the Products are not designed for and, absent
Manufacturer's express written authorization, are not to be used in IPC Class 3
product (equipment where continued performance or performance on demand is
critical such as life support systems or critical weapons systems).


13.
PRODUCT WARRANTY AND DISCLAIMER.



(a)   Product Warranty. Manufacturer warrants that Products manufactured
hereunder will conform to the Specifications and will be free from Defects in
material and workmanship for a period of one (1) year from the date of delivery
of the Products to Buyer. Buyer shall promptly notify Manufacturer in writing of
any malfunction in the Products, which notification shall describe the
malfunction in sufficient detail to permit Manufacturer to isolate the
malfunction. Upon notification from Buyer, Manufacturer will provide Buyer with
instructions on returning the Product under a warranty claim. Upon receipt of
any Products returned by Buyer pursuant to this Section 13, Manufacturer shall
test the Products in accordance with the contracted level of testing as set
forth in the applicable Product Schedule in order to isolate any malfunctions in
the Product. If Manufacturer determines that the malfunction is not due to
nonconformity with the Specifications or Defect, then Manufacturer will seek
instructions from the Buyer regarding whether Manufacturer should return the
Product to Buyer or dispose of it. If Manufacturer is unable to isolate any
malfunctions in the Product using the contracted level of testing as set forth
in the applicable Product Schedule, then Buyer is solely responsible for
isolation of the malfunction and Manufacturer will seek instructions from the
Buyer regarding whether Buyer will authorize additional testing on the returned
Product or whether Manufacturer should return the Product to Buyer or dispose of
it. If any returned Product contains malfunctions due to nonconformity with the
Specifications or Defects in material or workmanship, then Buyer's exclusive
remedy and Manufacturer's sole liability under this warranty will be for
Manufacturer, at its sole option and expense, to correct or replace the
nonconforming or defective Product. This warranty does not apply to: (i) any
first articles, prototypes, pre-production units, or test units of a Product;
(ii) any Products that have been repaired by Buyer or a third party; (iii) any
Products that have been altered or modified in any way by Buyer or a third
party; or (iv) any Products that have been subject to misuse, abnormal use or
neglect.


(b)   Disclaimer. THE WARRANTY STATED ABOVE IS IN LIEU OF ALL OTHER WARRANTIES,
CONDITIONS OR OTHER TERMS, EXPRESS OR IMPLIED, STATUTORY OR OTHERWISE, INCLUDING
WITHOUT LIMITATION ANY IMPLIED WARRANTIES OF TERMS AS TO QUALITY, FITNESS FOR
PARTICULAR PURPOSE, MERCHANTABILITY OR OTHERWISE, WHETHER IMPLIED BY CUSTOM OR
LAW. Component manufacturer’s warranty will pass thru to Buyer where applicable.

8

--------------------------------------------------------------------------------



14.
LIMITATIONS OF LIABILITY.



EXCEPT AS EXPRESSLY PROVIDED IN SECTION 15 (INDEMNIFICATION) OF THIS AGREEMENT,
IN NO EVENT SHALL EITHER PARTY BE LIABLE TO THE OTHER PARTY FOR ANY INDIRECT,
INCIDENTAL, CONSEQUENTIAL, LOST PROFITS, SPECIAL OR PUNITIVE DAMAGES OF ANY KIND
OR NATURE ARISING OUT OF OR RELATING TO THIS AGREEMENT OR CONNECTED WITH OR
RESULTING FROM THE MANUFACTURE, SALE, DELIVERY, RESALE, REPAIR, REPLACEMENT, OR
USE OF ANY PRODUCTS OR THE FURNISHING OF ANY SERVICE OR PART THEREOF, WHETHER
SUCH LIABILITY IS BASED IN CONTRACT, TORT, NEGLIGENCE, STRICT LIABILITY OR
OTHERWISE, EVEN IF SUCH PARTY HAD BEEN WARNED OF THE POSSIBILITY OF ANY SUCH
DAMAGES.


15.
INDEMNIFICATION.



(a)   Buyer's Indemnification. Buyer shall defend, indemnify and hold
Manufacturer and its parent companies, subsidiaries, affiliates, officers,
directors, employees, agents and representatives harmless from any and all
claims, demands, liabilities, actions, suits, proceedings, losses, injuries and
death, including damages, judgments, expenses and/or costs (including without
limitation reasonable attorneys' fees and related costs) based on or arising out
of: (i) any claims or demands that use of Buyer's Proprietary Information in
manufacturing the Products constitutes infringement; (ii) any claims or demands
relating to the design of the Products; (iii) any claims or demands by any third
party that there was a failure to warn of any foreseeable use, improper use,
misuse or defects of any Products; (iv) any claims or demands relating to
Buyer's negligence, use, ownership, maintenance, transfer, transportation or
disposal of the Products; (v) any claims or demands of Buyer's violation or
alleged violation of any federal, state, or local laws or regulation, including
without limitation, the laws and regulations governing product safety, labeling,
packaging and labor practices; (vi) any claims of patent, trademark, or
copyright infringement; or (vii) any claims or demands arising out of a breach
by Buyer of any of the terms and conditions of this Agreement. Manufacturer
shall give written notice of any claim or potential claim to Buyer within a
reasonable time following the time at which Manufacturer first became aware of
the circumstances which gave rise to such claim for indemnification hereunder.
Buyer may, at its option, have control of any litigation and appointment of
counsel in defense of any third party claims for which Manufacturer seeks
indemnification hereunder. The obligation to indemnify under this Section 15
shall survive the termination or expiration of this Agreement but not extend any
longer than two (2) years beyond the termination date.


(b)   Manufacturer's Indemnification. Manufacturer shall defend, indemnify and
hold Buyer and its parent companies, subsidiaries, affiliates, officers,
directors, employees, agents and representatives harmless from any and all
claims, demands, liabilities, actions, suits, proceedings, losses, injuries and
death, including damages, judgments, expenses and/or costs (including without
limitation reasonable attorneys' fees and related costs) based on or arising out
of: (i) any claims or demands that use of Manufacturer's Proprietary Information
in manufacturing the Products constitutes infringement; (ii) defects in any
Products caused by Manufacturer in manufacturing the Products; (iii) any claims
or demands relating to Manufacturer's negligence, use, ownership, maintenance,
transfer, transportation or disposal of the Products; (iv) any claims or demands
of Manufacturer's violation or alleged violation of any federal, state, or local
laws or regulation, including labor practices; (v) any claims of patent,
trademark, or copyright infringement where Manufacturer is using Buyer's
information not in conformance with this Agreement; or (vi) any claims or
demands arising out of a breach by Manufacturer of any of the terms and
conditions of this Agreement. Buyer shall give written notice of any claim or
potential claim to Manufacturer within a reasonable time following the time at
which Buyer first became aware of the circumstances which gave rise to such
claim for indemnification hereunder. Manufacturer may, at its option, have
control of any litigation and appointment of counsel in defense of any third
party claims for which Buyer seeks indemnification hereunder. The obligation to
indemnify under this Section 15 shall survive the termination or expiration of
this Agreement but not extend any longer than two (2) years beyond the
termination date.

9

--------------------------------------------------------------------------------



16.
MISCELLANEOUS.



(a)   Notices. All notices and other communications required or permitted to be
given under this Agreement shall be in writing and hand-delivered, mailed by
first-class mail postpaid, sent by facsimile (so long as the party sending the
facsimile has the ability to receive a confirmation of receipt from its
facsimile machine) or sent by an overnight courier with a reliable tracing
system, to each of the parties to their respective addresses as noted in the
first paragraph of this Agreement. Notices that are mailed shall be deemed to
have been given as of the fourth business day following the date of mailing and
notices that are hand-delivered or sent by overnight courier are deemed to be
given the next business day. Either party may change its address for the giving
of notice by so notifying the other party by ten (10) days prior written notice
given in the manner set forth in this section.


(b)   Written Modifications. No amendment, modification or release from any
provision of this Agreement, the Product Schedules attached hereto or Purchase
Orders issued hereunder shall be of any force or effect unless it is in writing
and signed by both authorized parties hereto and specifically refers to this
Section 16(b).


(c)   No Assignment. This Agreement shall not be assigned by either party
without the prior written consent of the other party and any attempt to do so
shall be void, except in the event of a merger or acquisition resulting the sale
of substantially all of the party's assets.


(d)   No Waiver. A failure to exercise any right hereunder with respect to any
breach shall not constitute a waiver of such right with respect to any
subsequent breach.


(e)   Independent Contractors. Each party is acting as an independent contractor
and not as agent, partner, or joint venturer with the other party for any
purpose. Except as provided in this Agreement neither party shall have any
right, power, or authority to act or to create any obligation, express or
implied, on behalf of the other.


(f)   Fair Labor Standards Act. All Products furnished hereunder will be
manufactured in accordance with the Fair Standards Labor Act of 1938, as
amended, and the regulations and orders of the U.S. Department of Labor issued
thereunder.


(g)   Governing Law. The validity, interpretation and performance of this
Agreement shall be governed by the laws of the state of Manufacturer's place of
business, being Utah, as set forth in the first paragraph of this Agreement,
without regard to such state's conflicts of laws principles.


(h)   Counterparts. This Agreement may not be executed in counterpart copies,
except that Exhibits A and D may be supplemented or amended from time to time to
reflect the addition of new products or to modify the terms and specifications
for existing Products. Any supplement or amendment to Exhibits A to E must be
executed by both parties hereto in writing and be assigned an appropriate
contract tracking number so that both parties are able to readily identify the
current product schedule terms in effect from time to time.


(i)   Entire Agreement. The terms and conditions of this Agreement, including
all Product Schedules and accepted Purchase Orders, constitute the entire
agreement between the parties hereto with respect to the subject matter hereof
and supersede all previous communication, either oral or written, between the
parties hereto. There are no understandings, representations or warranties of
any kind whatsoever, except as expressly set forth herein.
 
{

10

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereunto have caused this Agreement to be
executed as of the day and year first above written.


ClearOne Communications, Inc.
 
Inovar, Inc.
                     
By:
s/ Zee Hakimoglu
 
By:
/s/ Blake Kirby
             
Name: Zee Hakimoglu
 
Name: Blake Kirby
             
Title: CEO/President
 
Title: President/CEO
 

 
 

ClearOne Communications, Inc.
             
By:
/s/ Donald E. Frederick
       
Name: Donald E. Frederick
       
Title: Chief Financial Officer
 

 
11

--------------------------------------------------------------------------------
